
	
		II
		111th CONGRESS
		2d Session
		S. 3245
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2010
			Mrs. Hagan (for herself,
			 Mr. Durbin, and Mr. Schumer) introduced the following bill; which
			 was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish rules for small denomination, short-term,
		  unsecured cash advances, such as payday loans.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Payday Lending Limitation Act of
			 2010.
		2.Regulation of
			 covered loansSection 128 of
			 the Truth in Lending Act (15 U.S.C. 1638) is amended by adding at the end the
			 following:
			
				(e)Terms and
				conditions for covered loans
					(1)DefinitionsAs
				used in this subsection—
						(A)the term
				covered loan—
							(i)means a consumer
				credit transaction in which the loan amount, or, in the case of a line of
				credit, the credit limit, is $3,000 or less that—
								(I)in the case of a
				closed-end credit transaction, has a term of 91 days or less and an annual
				percentage rate exceeding 36 percent (include all cost elements (other than the
				minimum deposit amount necessary to open a secured card account) associated
				with the extension of credit, including fees, service charges, renewal charges,
				credit insurance premiums, and any other charge or premium with respect to the
				extension of consumer credit);
								(II)in the case of
				an open-end credit transaction, has an amortization period of 91 days or less
				and the annual percentage rate exceeds 36 percent (calculated as though the
				transaction were a closed-end transaction pursuant to subclause (I)); or
								(III)in the case of
				an open-end credit transaction, the cost elements associated with the extension
				of credit and due in the first 91 days, including finance charges, fees,
				service charges, renewals, credit insurance premiums, and any other charge or
				premium with respect to consumer credit, exceed 25 percent of the line of
				credit; and
								(ii)does not
				include—
								(I)a credit
				transaction that is secured by an interest in real estate, a vehicle, or other
				goods both listed and valued individually over $3,000;
								(II)overdraft
				services that are not covered by this title; or
								(III)an extension of
				credit in which a consumer sells an item of goods to a pawn-broker creditor and
				retains the right to redeem the item for a greater sum within a specified time,
				provided that the consumer has no obligation to repay the credit, and the
				creditor takes no security other than the goods and makes no effort to collect
				the credit; and
								(B)the term extended payment
				plan means an amendment to the covered loan that is signed in person or
				electronically by both the consumer and the creditor reflecting an agreement
				that the consumer pay the outstanding balance on a covered loan in not fewer
				than 4 equal payments, where the period between each payment may not be less
				than the duration of the original covered loan.
						(2)Limits on
				borrower indebtednessNotwithstanding any other provision of law,
				no covered loan may be extended to any individual, if such individual,
				considering all covered loans by the consumer during such time period, in the
				aggregate, has had—
						(A)6 covered loans
				extended during the preceding 12-month period; or
						(B)covered loan
				obligations of 90 days or longer during the preceding 12-month period.
						(3)Board
				rulemaking requiredNot later than 180 days after the date of
				enactment of this subsection, the Board shall issue final rules with respect to
				covered loans, which rules shall—
						(A)require each
				issuer of a covered loan—
							(i)to offer extended
				repayment plans, if the borrower is unable to pay under the terms of the
				original loan;
							(ii)to accept equal
				payments over a series of pay checks or pay periods of the consumer;
							(iii)to obtain a
				surety bond, in such amounts as the Board determines appropriate; and
							(iv)to comply with
				appropriate licensing requirements established by the Board;
							(B)create a
				mechanism for lenders to determine whether a potential borrower is eligible for
				a covered loan;
						(C)provide for
				enforcement by State attorneys general;
						(D)prohibit the
				purchase or sale, at the same location at which covered loans are offered, of
				other products or services; and
						(E)prohibit the
				imposition of any fee or penalty for the early repayment of the obligation,
				including under any extension described in subparagraph (A)(i).
						(4)Nonenforceability
				of contractsNo contract made in violation of this Act may be
				enforced with respect to any consumer.
					(5)Other
				feesThe Board may impose such fees on issuers of covered loans
				under this subsection as may be necessary to pay the administrative costs of
				the Board in carrying out and enforcing this subsection.
					(6)Treatment of
				State lawNothing in this subsection may be construed as—
						(A)preempting any
				provision of State law, to the extent that such State law provides greater
				protection to consumers than is provided under this subsection;
						(B)preventing any
				State from enacting any provision of law that provides greater protection to
				consumers than is provided under this subsection;
						(C)authorizing
				covered loans to be made in a State where they are otherwise not permitted
				under State law; or
						(D)authorizing an
				extension of credit at an annual percentage rate that would be prohibited by
				applicable State
				law.
						.
		
